Citation Nr: 1100289	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  08-35 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1. Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder (PTSD).

2. Entitlement to a rating in excess of 10 percent for 
dyshidrotic eczema. 


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at law


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from August 
1966 to June 1970.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from May 2005 and August 2008 rating 
decisions by the Denver, Colorado, Department of Veterans Affairs 
(VA) Regional Office (RO).  The May 2005 rating decision granted 
service connection for dyshidrotic eczema, rated 0 percent.  A 
November 2007 rating decision increased the rating for 
dyshidrotic eczema to 10 percent.  The August 2008 rating 
decision denied service connection for PTSD.  Thus far, the RO 
has limited its consideration of the Veteran's psychiatric claim 
to the entity of PTSD.  The evidence shows that the Veteran has 
been assigned psychiatric diagnoses other than PTSD, to include 
dysthymia, major depressive disorder (MDD), depression NOS (not 
otherwise specified), and adjustment disorder.  In light of the 
intervening precedent decision by the U.S. Court of Appeals for 
Veterans Claims in Clemons v. Shinseki, 23 Vet. App. 1 (2009) 
(indicating that a veteran's claim for service connection for 
psychiatric symptoms should not be limited to consideration of a 
specific diagnosis where the pleadings and evidence suggest a 
claim of broader scope), the matter on appeal is expanded to 
encompass all psychiatric diagnoses shown (and the issue is 
characterized to so reflect).

In November 2008, the Veteran requested a hearing before a 
Veteran Law Judge; in December 2008 he withdrew the hearing 
request.

The issue of service connection for a psychiatric disorder is 
being REMANDED to the RO.  VA will notify the Veteran if any 
action on his part is required.


FINDING OF FACT

In October 2008, prior to the promulgation of a Board decision in 
the matter regarding the rating for dyshidrotic eczema the 
Veteran requested a withdrawal of his appeal in such matter.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal are met as to the 
Veteran's claim seeking a higher rating for dyshidrotic eczema.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.

In October 2008 correspondence, the Veteran withdrew his appeal 
for a higher rating for dyshidrotic eczema; hence, there remains 
no allegation of error of fact or law for appellate 
consideration.  Accordingly, the Board does not have jurisdiction 
to review such matter, and the appeal in the matter must be 
dismissed.


ORDER

The Veteran's appeal seeking a higher rating for dyshidrotic 
eczema is dismissed.


REMAND

As the matter of service connection for a psychiatric disorder 
other than PTSD was not previously considered part of the 
Veteran's claim/appeal, the Veteran was not provided notice of 
the information and evidence necessary to establish such claim , 
as required by the Veterans Claims Assistance Act of 2000 
(VCAA)(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2009)).  Because the matter on appeal has 
been expanded to encompass psychiatric diagnoses other than PTSD, 
this must now be done.

It appears that the Veteran receives ongoing VA psychiatric 
treatment.  Because additional records of psychiatric treatment 
may bear on the matter at hand, further development to update the 
records associated with the claims file is necessary.  
38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. § 3.159(c)(1)-
(3) (2010).

The Veteran's alleged underlying stressor event for a diagnosis 
of PTSD stressor is his service with a unit in Turkey 
(specifically TUSLOG Det 4-4 at Karamursel Air Station) that 
engaged in electronic surveillance at the time of the Russian 
invasion of Czechoslovakia in August 1968.  He has reported that 
on August 20, 1968, while he was stationed with noted unit, the 
unit intercepted and tracked Russian armored, infantry, and air 
force invading Czechoslovakia.  See July 2008 written statement.  
He has advised treatment-providers that his unit (in Turkey) was 
in imminent danger of attack by Russian forces, traumatizing him.  
While it is established that the Veteran served in an electronic 
surveillance unit as a Morse Code interceptor, and it is well-
known and not in dispute that U.S. Armed Forces worldwide were 
placed on high alert during the Russian invasion of 
Czechoslovakia, whether there was any specific imminent danger to 
his unit in Turkey (as he alleges) is of yet uncorroborated and 
unknown.  Inasmuch as sufficiency of the alleged stressor event 
to support a diagnosis of PTSD (a medical question) is a factor 
for consideration in the matter at hand, it is necessary that the 
medical professional who examines the Veteran have available for 
review the best available information regarding the accuracy of 
the details of the Veteran's stressor accounts.  The Board 
observes that the gravity of the alleged stressor would be 
enhanced if there was imminent danger to the Veteran and/or his 
unit while the alleged stressor events were occurring; likewise, 
pre-invasion knowledge of Russian plans to invade Czechoslovakia, 
as the Veteran alleges his unit possessed (vs. monitoring of 
ongoing events) would also appear to enhance the gravity of the 
alleged stressor event .  Consequently, further development of 
stressor information is necessary.  [The Board is aware that some 
of the information sought may be classified; however, any 
information that is not classified must be sought.]  

Furthermore, the Veteran reports that his feelings of depression, 
anxiety attacks, problems sleeping, nightmares and cold sweats 
began in service and that he still experiences such symptoms.  He 
acknowledges that he first sought psychiatric treatment in 
January 2008.  A September 2008 VA treatment record indicated 
that the Veteran "appears to be suffering from PTSD" as a 
result of the interception of Russian plans to invade the Czech 
Republic in 1968.  Thus far, he has not been afforded a formal VA 
mental disorders examination to determine whether there may be a 
nexus between his service and any current psychiatric disorder.  
Such examination is necessary.

On July 13, 2010, VA published a final rule that amended its 
adjudication regulations governing service connection for PTSD. 
75 Fed. Reg. 39843 (July 13, 2010); see also 75 Fed. Reg. 41092 
(July 15, 2010)(correcting effective and applicability dates).  
The applicability of the regulation revision must be considered.

Finally, the Board notes that the Veteran's attorney has insisted 
that any verbal or telephone communications with the Veteran be 
through him.

Accordingly, the case is REMANDED for the following action:

1.	 Send a VCAA notice letter to the Veteran 
and his attorney relative to the matter of 
his entitlement to service connection for 
acquired psychiatric disorders other than 
PTSD, to include dysthymia, major 
depressive disorder (MDD), depression NOS 
(not otherwise specified), and adjustment 
disorder.  He and his attorney should be 
given a reasonable opportunity to respond 
to the notice, and any new or additional 
(i.e., non-duplicative) evidence received 
should be associated with the claims file. 

2.	As allowed in light of any restrictions 
due to any pertinent information remaining 
classified, the RO should arrange for 
exhaustive development to corroborate the 
veteran's specific allegations/details of 
his alleged stressor event, i.e., his 
service with TUSLOG Det 4-4 at Karamursel 
Air Station in Turkey at the time of the 
Russian invasion of Czechoslovakia.   The 
Veteran should be invited to provide as 
much detailed information as possible 
regarding the details of the alleged 
stressor event, including the extent of 
his own involvement.  Thereafter, 
exhaustive attempts should be made to 
verify the Veteran's accounts, including 
by research into the unit history of the 
Veteran's unit.  Information to be sought 
must specifically include:  Did the 
Veteran's unit receive advance information 
regarding the planned Russian invasion of 
Czechoslovakia?  If so, what was done with 
such information?  Was the Veteran's unit 
in any imminent danger of Russian attack 
(so as cause the Veteran concern regarding 
his life/sell-being)?   If any information 
sought cannot be provided/released because 
it remains classified, it should be so 
noted for the record, with explanation.

3.	Any (and all) VA psychiatric treatment 
records generated since July 2010 should 
be associated with the claims folders.

4.	Thereafter, the RO should make specific 
findings regarding the details of the 
Veteran's alleged stressor accounts, i.e., 
outlining which details are corroborated 
and which are not and regarding the 
credibility of his accounts of having had 
psychiatric symptoms beginning in service 
and continuing since.  Then the RO should 
arrange for the Veteran to be examined by 
an appropriate psychologist or 
psychiatrist to determine the nature and 
likely etiology of the Veteran's 
psychiatric disability(ies).  Notice to 
the Veteran of the examination should be 
in a written communication, with a copy 
associated with the claims file.  The 
Veteran's claims file (to specifically 
include the RO's findings regarding the 
Veteran's alleged stressor events in 
service and his credibility in his 
accounts of continuity of symptoms since 
service) must be reviewed by examiner in 
conjunction with the examination.  The 
examiner should identify each psychiatric 
disorder found/shown by the record and 
provide the following medical opinion as 
to each diagnosed disorder:  Is it at 
least as likely as not  (a 50 percent or 
better  probability) that such diagnosed 
psychiatric disorder is related to the 
Veteran's  to service?  The examiner must 
specifically indicate whether or not the 
Veteran has a diagnosis of PTSD based on a 
corroborated stressor event in service 
(discussing sufficiency of stressor to 
support such diagnosis and, if PTSD is 
diagnosed outlining the constellation of 
symptoms that support the diagnosis).  The 
examiner should explain the rationale for 
all opinions expressed and conclusions 
reached.  The examiner must specifically 
comment on the September 2008 VA treatment 
record noted above (when a diagnosis of 
PTSD was given).

5.	Thereafter, the RO should readjudicate 
this issue (considering  the applicability 
of the July 2010 changes to 38 C.F.R. 
§ 3.304) .  If the claim remains denied, 
the RO should issue an appropriate 
supplemental statement of the case and 
afford the Veteran and his attorney the 
opportunity to respond before the claims 
file is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


